Citation Nr: 9902192	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for residuals of a 
right eye injury. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for residuals of a left 
middle finger injury.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected sinusitis.

6.  Entitlement to an increased (compensable) evaluation for 
service-connected diverticulitis.

7.  Entitlement to an increased (compensable) evaluation for 
service-connected hammer toes of the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1993.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a July 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for PTSD, for a low back condition, for 
residuals of a right eye injury, for residuals of a left 
middle finger injury, denied a compensable evaluation for 
service-connected hammertoes, and granted service connection 
for sinusitis and for diverticulitis, assigning non-
compensable evaluations for both disabilities. 

The Board notes that the veteran has claimed entitlement to 
service connection for a left ring finger disability, for 
tendonitis of the right elbow, for left foot hammer toes and 
for tinnitus.  The RO has not addressed these issues, and 
they are therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence supports a finding that the veterans 
current low back condition is related to service.

2.  The evidence supports a finding that the veterans 
current right eye condition was incurred during service.  

3.  The service-connected sinusitis condition is manifested 
by more than six non-incapacitating episodes of sinusitis per 
year.

4.  Service-connected diverticulitis is manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.

5.  The service-connected right foot hammer toe condition is 
manifested by complaints of pain related to two of the 
veterans toes, with no visible deformity.


CONCLUSIONS OF LAW

1.  A low back condition was incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991);  38 
C.F.R. §§ 3.102, 3.303 (1998).

2.  The veterans current right eye condition was incurred 
during service.  38 U.S.C.A. §§  1110, 1131, 5107(b) (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The schedular criteria for a 30 percent evaluation for 
sinusitis have been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. §§ 3.321(b), 4.97, Diagnostic Code 6510 (1998);  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).

4.  The schedular criteria for a 10 percent evaluation for 
diverticulitis have been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 3.321(b), 4.114, Diagnostic Codes 7327, 
7319 (1998).

5.  The criteria for a compensable rating for right foot 
hammer toes have not been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. § 4.71a, Diagnostic Code 5282 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends that he is entitled to service 
connection for a low back condition and for residuals of a 
right eye injury.

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question with regard to the veterans claims 
for service connection is whether the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  In 
order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection for a low back condition

Factual Background

The veterans service medical records show no report of any 
history of back pain upon evaluation for enlistment.  
Complaints of sudden severe low back pain were reported in 
April 1984, with an assessment of muscle spasm.  In May 1990, 
he complained of recurrent low back pain.  In April 1992, 
complaints of low back pain were assessed as acute lumbar 
spasm.  

At a July 1994 VA examination, the veteran reported a history 
of low back pain dating from 1980.  He reported that there 
was no specific injury prior to the first complaints, though 
he had been doing repetitive lifting on the day he first 
noticed the low back pain.  He was unable to work for several 
days, and was treated with Flexeril®.  He reported that since 
that time, he had experienced intermittent episodes of back 
pain.  Physical examination revealed normal lateral and 
forward bending of the lumbosacral spine, with some 
lumbosacral pain with straight leg raising.  X-rays of the 
lumbosacral spine were normal.  The examiner stated a 
diagnosis of a history of probable musculoligamentous sprain 
of the lumbosacral spine in about June 1980 with subsequent 
intermittent episodes of low back pain.  According to the VA 
examiner, the veterans back was essentially normal to 
clinical examination and no abnormal findings were noted on 
x-rays.

In December 1994, the veteran stated that though he was 
treated during service four times, he experienced low back 
pain on many more occasions, and that he only went to the 
doctor as a last resort.

Treatment records from Sheppard Air Force Base show that in 
June 1995, the veteran was treated for acute onset of right 
hip pain radiating into the lower leg.  He underwent an 
orthopedic evaluation in July 1995, at which time a long 
history of low back pain with a recent worsening associated 
with numbness in the right lower extremity.  A CT scan study 
of the lumbosacral spine was completed, and showed large 
right-sided disc protrusion at L5-S1 disc space and mild 
broad disc protrusions at L3-4 and at L4-5, causing some 
spinal stenosis.

In November 1995, the veteran testified before a hearing 
officer at the RO that during service, he was treated for 
back pain with physical therapy and medications, and that he 
continued to do physical therapy on his own after discharge 
from service.  He testified that in June 1995, his back went 
out on him and that he was treated a Sheppard Air Force Base 
for a slipped disc.  The veteran testified that Dr. R. told 
him that the back injury was the result of long-term use, and 
that the injury occurred six to eight years earlier, not at 
the time that the slipped disc was noticed.  The veteran 
denied any post-service back injury.

Upon VA orthopedic examination in February 1996, the veteran 
complained of low back pain.  Confirmation of a bulging disc 
problem at L4-5 and L5-S1 on the right was noted.  Pain and 
spasm were noted on examination.  The diagnosis confirmed 
findings related to bulging lumbar discs.

In a letter dated in October 1996, Dr. G., Chief of 
Orthopedic Spine Surgery Service at Wilford Hall Medical 
Center at Lackland Air Force Base in Texas stated his opinion 
that though the veterans lumbosacral disc problems were not 
identified until after service, ongoing back pain during 
service may have been related to an injury to the disc.  He 
stated that the repetitive stresses over the period of active 
duty and since retirement may have culminated in the 
herniated disc which was sustained in May 1995.  Dr. G. 
further opined that the veterans current low back disc 
condition was related to his in-service low back complaints.  
He added that the plain x-rays taken during service would not 
normally be helpful in diagnosing disc problems.

In July 1998, the veteran testified before this Board member 
at a video conference that he first experienced low back pain 
in approximately 1984 when he injured his back during field 
exercises.  He was treated at an emergency room with 
Flexeril® and Motrin®;  he was confined to quarters for three 
days.  Thereafter, he had four more episodes during service 
requiring either emergency room or physician treatment.  He 
testified that military physicians treated his back very 
conservatively, and that the most they did diagnostically was 
take x-rays.  He denied having had any radiating pain into 
the lower extremities during service.  

The veteran testified that two years after retiring from 
service, he incurred a slipped disc with sciatica.  He 
testified that he did not incur any back injury after 
service.  He testified that the treating physician, Dr. R. 
analogized the injury to the breakage of a rubber band after 
being stretched and stretched over time;  it eventually will 
snap.  Thereafter, he was treated at Wilford Hall Medical 
Center, where Dr. G. wrote that the veteran was treated too 
conservatively during service.  He testified that the in-
service low back complaints continued presently, and that he 
required the use of a lumbar roll and medication for pain 

Analysis

The Board initially finds that the veteran has presented a 
well-grounded claim for service connection for a low back 
condition.  38 U.S.C.A. § 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Veterans Appeals (Court) stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The evidence of record shows that the veteran experienced 
numerous incidents involving complaints of low back pain 
during service.  Following discharge from service, a chronic 
lumbar spine disability was diagnosed.  Dr. G. has stated 
that the veterans current low back condition, which was 
first identified as a disc problem approximately two years 
after the veterans discharge from service, is likely related 
to his complaints of back pain during service.  

Despite the lack of contemporaneous evidence showing the 
diagnosis of a lumbosacral disc injury during service, the 
Board finds that there is a reasonable doubt as to whether 
the veterans current disability is the result of an in-
service injury (or injuries) to his low back.  The Board 
finds that the medical opinion of orthopedic specialist Dr. 
G. is persuasive in linking the veterans post-service disc 
slippage to complaints of low back during service.  The 
benefit of the doubt is resolved in favor of the veteran, and 
service connection is granted for the veterans current low 
back condition.  38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.

Service connection for residuals of a right eye injury

Factual Background

The veteran contends that he incurred chronic residuals 
secondary to a corneal abrasion in the right eye which he 
incurred during service.  The veterans service medical 
records indicate that in August 1991, he incurred a corneal 
abrasion on the right eye when he was accidentally poked in 
the eye.  On reevaluation one week later, the corneal 
abrasion was healed.  In January 1992, the veteran complained 
of a gritty sensation in his right eye.  The examiner noted 
positive epithelial defect as evidenced by staining.  An 
assessment of recurrent erosion of the right eye was stated.  
Upon examination for discharge in December 1992, the veteran 
reported continued gritty sensation in his right eye, though 
on examination, his eyes were normal.  

In connection with a VA Agent Orange examination in July 
1994, the examiner found no evidence of residuals of the 
right eye corneal abrasion.  

In December 1994, the veteran was evaluated at the Sheppard 
Air Force Base for complaint of an injury to the right eye, 
which was assessed as a corneal abrasion.  A very mild 
epithelial irregularity was noted on the diagram, as was the 
site of an old abrasion.  Follow-up treatment records from 
the month of December 1994 showed improvement to 90 percent 
with continued complaints of pain.  The site of the newly 
identified corneal abrasion was located in approximately the 
same area of the eye that the in-service corneal abrasion was 
identified.

At his personal hearing before a hearing officer at the RO in 
November 1995, the veteran reported his in-service history of 
corneal abrasion, and testified that he was told in January 
1992 that the abrasion was still there.  He also testified 
that upon evaluation in December 1994, the examiner told him 
that the corneal abrasion was resolving, but was still 
present.  He also testified that the VA examination of August 
1994 was inadequate as compared to previous examinations he 
had undergone.  He testified that his vision was blurry and 
that he used eye drops and ointment for the sandy sensation.

VA treatment records dating from February 1996 show that the 
veteran reported a resolved corneal abrasion in 1992, with a 
current complaint of gritty sensation upon waking.  A 
diagnosis of recurrent epithelial erosion of the right eye 
was stated.  The examiner stated an opinion that the 
recurrent epithelial erosion was related to corneal abrasion, 
and that by history, the eye disease was related to a 
service-connected disease.  

In December 1996, the veteran submitted a statement regarding 
his right eye condition, and provided a copy of an 
examination report from the Sheppard Air Force Base hospital 
eye clinic.  The examiner noted a history of two separate 
corneal abrasions of the right eye, and complaints of gritty 
sensation and feeling of pressure in the right eye.  The 
examiner stated an impression of keratitis secondary to 
imperfect closure of the eye at night, and a second 
impression which noted recurrent corneal erosion by history.  
In his statement, the veteran reported that the examiner 
stated that his current condition was caused by the drying of 
the eye, probably related to his sleeping with his eyelids 
partially open.  He reported that the physician noted that 
ones susceptibility to the condition increased with the 
occurrence of eye injuries, and that the condition probably 
would have occurred with or without the second eye injury.  

In September 1998 the veteran testified by video conference 
before this Board member as to his right eye condition, and 
described the current residual symptoms as a gritty or sandy 
feeling, with some blurred vision and a feeling of pressure.  
He testified that he felt the VA examination of August 1994 
was inadequate.  He testified that he was told by two 
ophthalmologists that once a corneal abrasion was incurred, 
that the condition would always be there.  He also testified 
that he used eye lubricants daily.  

Analysis

The threshold question with regard to the veterans claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  As an initial 
matter, the Board determines that the claim of entitlement to 
service connection for a right eye condition is well-
grounded.

In Savage v. Gober, 10 Vet. App. 489 (1997), the Court 
observed that a claimant may obtain the benefit of § 3.303(b) 
by showing a continuity of symptomatology.  The Court noted 
that an appellant's assertion of continuity of 
symptomatology, in and of itself, may be sufficient to well 
ground a claim.  Accordingly, in light of the service medical 
records documenting an injury to the right eye with 
subsequent complaints of a sandy sensation in the right eye 
during service, the current clinical findings of continued 
complaints of right eye discomfort and epithelial erosion, 
and given that the veteran has in essence asserted continuity 
of symptomatology since service, the Board has determined 
that the claim is well grounded.

In the case at hand, the evidence of record is not entirely 
clear as to whether the right eye corneal abrasion was fully 
healed prior to the veterans incurrence of a second right 
eye corneal abrasion in December 1994.  The medical evidence 
shows that the veterans eyes were evaluated to be normal, 
and the corneal abrasion healed prior to the December 1994 
incident.  However, the Board notes that the veteran 
complained of a gritty or sandy sensation in his right eye at 
the time of his discharge from service, and that he has 
testified that the condition continued following service.  

With respect to the February 1992 medical treatment record 
relating the veterans condition to service, the Board notes 
that the veteran apparently failed to report the post-service 
incurrence of a corneal abrasion, and that the examiner 
related the condition to service by history.  The Court 
has made clear that medical opinions based on a history 
furnished by the veteran and unsupported by the clinical 
evidence are of low or limited probative value.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  As clearly stated by the 
Court, without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  As stated by the Court, [a]n 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 561 
(1993).  The Board finds that the February 1996 VA medical 
opinion which essentially attributed the veterans recurrent 
epithelial erosion of the right eye to his in-service corneal 
tear was based on the veterans incomplete account of his 
medical history with respect to his right eye, and is thus 
not conclusive as to the etiology of the veterans current 
right eye condition. 

The December 1996 Sheppard Air Force Base Ophthalmology 
Clinic notes are not conclusive in distinguishing the cause 
of the veterans current eye condition.  Despite the 
veterans report of the verbal statement given to him by the 
examiner, such evidence is not persuasive for the purpose of 
determining whether the veterans claimed condition is 
actually causally related to his in-service eye injury.  
Similarly, the veterans 1998 testimony regarding what the 
eye examiner told him regarding the chronic nature of the 
residuals of the 1992 corneal abrasion are also unreliable.  
The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  See Franzen v. Brown, 9 Vet. App. 235 (1996);  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds that despite the lack of clear and convincing 
medical evidence supporting the existence of a causal 
relationship between the veterans currently diagnosed 
epithelial deficiency and his in-service right eye corneal 
abrasion, as opposed to his post-service right eye corneal 
abrasion or some other cause, the Board finds that the 
evidence of record is in relative equipoise as to whether the 
condition began during service or as a result of an in-
service injury.  In evaluating the claim, the Board notes the 
veterans contention as to continued symptomatology was 
evidence favoring a grant of service connection, and finds 
that there is a reasonable doubt as to whether the veterans 
current right eye condition is related to his in-service 
right eye corneal abrasion.  The benefit of the doubt is 
resolved in favor of the veteran, and service connection is 
granted for the veterans current right eye condition.  
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.  

Increased Evaluation Claims

The Board finds initially that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board also finds that the VA has 
satisfied its statutory obligation to assist the veteran in 
the development of facts pertinent to the claims.  38 
U.S.C.A. § 5107(a).  On appellate review, the Board sees no 
areas in which further development may be fruitful.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155;  38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the veterans 
condition operate to protect veterans against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1997).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1997).

Sinusitis

Factual Background

The veterans service medical records show that he was 
diagnosed with sinusitis in February 1988, and that upon 
evaluation for separation in February 1992, he complained of 
recurrent sinus problems.  Service connection was established 
by a rating decision dated in July 1996, with a 
noncompensable evaluation.

Treatment records from the VAMC in Dallas, Texas dating from 
June 1994 showed treatment for sinusitis with associated 
headaches.

At his November 1995 personal hearing, the veteran testified 
that he experienced flare-ups of sinusitis approximately once 
per month for approximately six to ten days at a time, and 
that he took a combination of drugs, both prescription and 
over the counter.  He testified that he kept a log of his 
condition, and that it was difficult for him to make 
appointments at the base hospital, so he usually treated 
himself with over the counter medications.

In connection with his claim for an increased evaluation for 
his service-connected sinusitis condition, the veteran 
submitted a journal of his sinus-related complaints.  The 
journal dates from December 1994 through December 1996, and 
shows the veterans record of his complaints and treatment 
throughout the period.  The journal notes complaints of 
headaches, sinus pressure, runny nose, drainage, crusting in 
the nose, sore throat, coughing, elevated temperatures, as 
well as other symptoms which are not listed as part of the 
rating criteria for sinusitis.  The veterans notes show only 
a few visits to medical professionals for his complaints, and 
there is no evidence in his journal of treatment with 
antibiotics specifically for sinusitis, though he was 
reportedly treated in January 1995 for possible bronchitis or 
pharyngitis, and in April 1995 for pneumonia.  The veteran 
reported symptoms of sinusitis approximately every month 
during the two-year period, and described having symptoms for 
periods ranging from days to weeks.

A December 1996 letter from Dr. R. of Sheppard Air Force Base 
in Texas stated that he had reviewed the veterans medical 
diary, and was of the opinion that the reported symptoms were 
consistent with sinusitis.

A March 1997 treatment record from Sheppard Air Force Base 
showed that the veteran was diagnosed with sinusitis, and 
that he was prescribed amoxicillin for 20 days.
 
The veteran submitted treatment records from the VAMC in 
Oklahoma City dating from December 1996 to April 1998, which 
showed antibiotic treatment for sinusitis for five days in 
November 1997 and for 15 days in February 1998. 

In November 1997, the veteran underwent a VA examination for 
sinusitis.  He reported complaints of sinus pressure, post-
nasal drip, occasional sore throat, some headaches, and 
occasional bloody discharge.  He reported that he had been on 
antibiotics on several occasions.  He denied any known 
allergies, and reported using nasal steroid spray.  He 
reported no history of nasal or sinus surgery.  On 
examination, an irregular septum with pale mucosa was noted, 
and no polyps or purulents were observed;  his facial bones 
were non-tender.  The relevant diagnosis was stated as 
allergic rhinitis.  X-rays of the paranasal sinuses were 
normal.

At the September 1998 video conference hearing before this 
Board member, the veteran testified that the symptoms he 
experienced in connection with sinusitis were pressure around 
his face, drainage into his throat, sore throats, headaches, 
blurred vision, occasional sensitivity to light, crusting, 
and bloody discharge from his nose.  He reported taking 
medications which often made him too drowsy to drive, 
resulting in missed work.  He testified that he had eight 
episodes of sinusitis in 1995, and eleven episodes in 1996.  
He testified as to episodes in January 1995, December 1996, 
March 1997, and February 1998 which required treatment with 
antibiotics.  He also testified that he did not always seek 
or obtain treatment for his sinus problems because he was 
often unable to get an appointment at the Air Force Base 
Hospital or at the VAMC in Wichita Falls.

Relevant Law and Regulations

The veteran's service-connected chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510 of the 
VA Rating Schedule, chronic pansinusitis.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996);  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOPGCPREC 11-97 (March 25, 1997).  The Court's holding in 
Karnas requires that in all cases VA fully adjudicate a 
veteran's claim under both the new and old law and regulation 
to determine the extent to which each may be favorable to the 
veteran.  DeSousa v. Gober, 10 Vet. App. 461 (1997).

Under the criteria in effect prior to October 7, 1996, a 
10 percent evaluation is warranted for moderate chronic 
sinusitis manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation is warranted for postoperative chronic 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, chronic pansinusitis is to be 
evaluated under the General Rating Formula for Sinusitis.  61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6514).  According to the General Rating 
Formula for Sinusitis, a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or;  three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510-6514 (1997).

Analysis

The Board initially finds that the veterans service-
connected chronic sinusitis is properly evaluated under the 
rating criteria for pansinusitis pursuant to 38 C.F.R. 
§ 4.97, (Diagnostic Code) DC 6510.  

The evidence of record shows that the veteran has been 
treated with antibiotics for sinusitis on two occasions in 
1997 and on one occasion in 1998.  Sinusitis was not 
identified on VA examination in November 1997.  The evidence 
of record also contains the veterans report of numerous 
episodes involving symptoms of sinusitis from December 1994 
to December 1996, and his testimony that he experiences 
recurrences of sinusitis approximately once per month for at 
least one week.  He has provided a detailed journal or 
account of the frequency of his symptoms of sinusitis.  There 
is no evidence showing that the veteran has undergone surgery 
for sinusitis.

In evaluating the evidence of record in the light most 
favorable to the veteran pursuant to the current criteria for 
sinusitis, the Board finds that the veterans symptoms, as 
described by him in his journal and in his hearing 
testimony, are representative of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
new rating criteria identifies an incapacitating episode of 
sinusitis as one which requires bed rest and treatment by a 
physician.  The veteran recorded many instances where he 
reportedly attempted to secure an appointment with a 
physician for his complaints, but was unable to schedule an 
appointment.  The Board notes that the vast majority of the 
veterans claimed episodes of sinusitis were not confirmed by 
a physician.  However, physician Dr. R. has confirmed that 
the veterans reported symptoms are consistent with 
sinusitis, which though not confirming of past diagnoses of 
sinusitis, is found to be sufficient to warrant consideration 
of the veterans statements as evidence of the incurrence of 
sinusitis, as the rating criteria does not appear to require 
confirmation of each episode by a physician.  Thus, the 
evidence shows that the symptoms associated with the 
veterans service-connected sinusitis condition meet the 
criteria for a 30 percent evaluation under the new criteria.  

The veteran does not meet the criteria for a 50 percent 
evaluation, the maximum schedular evaluation provided under 
the new criteria, as he has not undergone surgery for his 
sinusitis condition.  The post-October 7, 1996 criteria for a 
50 percent evaluation require that the veteran has undergone 
repeated surgeries with residual near constant sinusitis, or 
that he has chronic osteomyelitis following radical surgery.  
The veteran has not undergone any surgery in connection with 
sinusitis, and thus the severity of his condition does not 
meet the criteria for a 50 percent evaluation under 38 C.F.R. 
§ 4.97, DC 6514.  

With respect to the pre-October 7, 1996 criteria, the Board 
finds that when evaluating the whole of the evidence of 
record, the veterans symptoms more closely resemble the 
criteria established for a 30 percent evaluation.  Pursuant 
to 38 C.F.R. § 4.97, DC 6514, for sinusitis, a 10 percent 
evaluation is warranted for moderate symptoms manifested by 
discharge, crusting or scabbing and infrequent headaches, 
while the 30 percent evaluation calls for evidence of 
frequently incapacitating recurrences with severe and 
frequent headaches, and purulent discharge or crusting 
reflecting purulence.  The Board finds that while the 
evidence does not show that the veterans episodes are best 
described as frequently incapacitating, his symptoms as 
described by his journal more closely resemble the criteria 
for a 30 percent evaluation than they do a 10 percent 
evaluation.  Therefore, the Board is of the opinion that 
under the old rating criteria, the veterans service-
connected sinusitis condition would be evaluated as 30 
percent disabling. 

As with the current criteria, the pre-October 7, 1996 
criteria for sinusitis calls for a 50 percent evaluation in 
cases where surgery has been completed for service-connected 
sinusitis.  As noted above, the veteran is not shown to have 
undergone surgery for his service-connected sinusitis, and 
therefore his condition is not found to meet the schedular 
criteria for a 50 percent evaluation under 38 C.F.R. § 4.97, 
DC 6514 (1996).

The Board has considered and weighed the evidence concerning 
the veteran's chronic sinusitis under both the pre-October 7, 
1996 and post-October 7, 1996 rating criteria.  In the 
opinion of the Board, the evidence with respect to the 
veterans service-connected condition is consistent with a 30 
percent disability rating under either criteria.  However, 
veteran is not entitled to a higher evaluation for his 
condition does not meet the criteria for a higher evaluation 
of 50 percent under either set of criteria.

Extraschedular Evaluation

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in its June 1998 
rating action, the RO also considered an extraschedular 
rating for the chronic sinusitis condition, and therefore the 
matter is also before the Board for review.  The assignment 
of an extraschedular rating was rejected because, in the 
words of the RO, the evidence does not show that this case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

The veteran has not identified any evidence that his service-
connected chronic sinusitis affects his employability in ways 
not contemplated by the rating schedule factors.  He has 
testified that he sometimes is unable to drive due to over-
the-counter medication he takes for his symptoms, and that 
due to headaches, he sometimes takes days off from work.  
However, the Board finds that there is no evidence of record 
to show that these reported instances of interference with 
his part-time employment or effect his employability in ways 
not contemplated by the 30 percent disability evaluation now 
established under the Rating Schedule.  Furthermore, there is 
no evidence to indicate that the sinusitis condition affects 
his earning capacity by requiring frequent hospitalizations.  
"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual so as to 
warrant an evaluation on an extraschedular basis.  It has not 
been shown that the veteran's chronic sinusitis has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b).

Diverticulitis

Factual Background

The veterans service medical records show that in December 
1988, several sigmoid colon diverticula were identified.

At his RO hearing in November 1995, the veteran testified 
that he took many over-the-counter medications for his 
diverticulitis condition, and that he avoided specific foods.  
He described his symptoms as occasional bloody stools and 
constipation when he ate the wrong kinds of foods.  He 
testified that he treated himself with over-the-counter 
medications, but went to the doctor when bloody stools 
appeared.

In February 1996, the veteran underwent a general VA 
examination, at which time he reported intermittent diarrhea 
and constipation, which he attributed to his diverticula.  He 
reported that he usually treated the symptoms with Imodium, 
Kaopectate® or Metamucil®.  On examination of the abdomen, no 
palpable organs or masses were identified, and slight left 
lower quadrant abdominal tenderness was observed on deep 
palpation.  The examiner noted a diagnosis of diverticulitis 
diagnosed during service, with current claims of diarrhea and 
constipation attributed to the disease.

In July 1996, the veteran was treated at the emergency room 
at Sheppard Air Force Base hospital for abdominal cramps, 
constipation and an increased body temperature.  A CT study 
of the abdomen revealed evidence of mild diverticulitis.  
Acute diverticulitis was diagnosed, and the veteran was 
referred for a consultation regarding possible surgery.  
Several weeks after the initial visit, a follow-up report 
showed that the veteran had completed a course of antibiotics 
and had normal stools; a normal diet was recommended, and it 
was noted that surgery would be considered in the event of a 
third episode of acute diverticulitis or recurrent 
complications.  

In November 1997, the veteran underwent a VA examination of 
the intestines.  He reported maintaining a diet high in 
fiber, avoiding corn, popcorn and food with seeds.  He 
reported a good appetite, stable weight, no recurrence of 
bloody stool, but recurrent mid abdominal cramping pain every 
two to three months for approximately one week with 
spontaneous resolution.  Other than observing the referred to 
diet considerations, no other treatment for gastrointestinal 
disease was reported.  Examination revealed an obese abdomen, 
normal active bowel sounds, no masses or tenderness, non-
palpable liver, kidneys and spleen.  The rectal examination 
was unremarkable, with no stool present for analysis.  An 
impression of diverticulosis with recurrent diverticulitis 
was stated.

The veteran testified at his Board video conference in 
September 1998 that the symptoms associated with his service-
connected diverticulitis were abdominal pain, constipation, 
diarrhea, bloody stools, and one episode of nausea.  He 
testified that he lost 60 pounds from January to September 
1998, and that he believed that it was due to diverticulitis.  
He testified that he used Imodium, Kaopectate®, Flagyl®, and 
Bactrim® or Septra® to control the diverticulitis.  He 
testified that he was hospitalized in July 1996 for the 
condition.  While there, he was informed that he could 
require surgery to remove a section of his bowel if he 
experienced another episode of such a degree of severity.

The in-service report of examination at separation from 
service in December 1992 showed the veterans weight to be 
200 pounds.  On VA examination in July 1994, he weighed 243 
pounds.  In February 1996, he weighed 240 pounds, and was 
described as moderately obese.  In March 1997, he 
reportedly weighed 238 pounds, and on VA examination in 
November 1997, he weighed 250 pounds.  In September 1998 he 
testified that his current weight was 190 pounds.

Relevant Law and Regulations

The veterans service-connected diverticulitis has been 
evaluated pursuant to 38 C.F.R. § 4.114, DC 7327, which calls 
for the rating of the condition as irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending on the 
predominant disability picture.  

Ulcerative colitis is rated on the basis of symptoms of 
malnutrition, anemia and general debility, or liver abscess.  
38 C.F.R. § 4.114, DC 7323 (1998).  

Peritoneal adhesions are evaluated on the basis of partial 
obstruction shown by x-ray, episodes of colic distention, 
nausea or vomiting, severe peritonitis, ruptured appendix, 
following perforated ulcer, or operation with drainage;  
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain;  
and pulling pain on attempting work or aggravated by 
movements of the body;  episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea), or 
abdominal distention.  A note following the rating criteria 
for peritoneal adhesions states that ratings for adhesions 
will be considered when there is a history of operative or 
other traumatic or infectious (intraabdominal) process, and 
at least two of the following: disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  38 C.F.R. § 4.114, DC 7301 (1998).

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is evaluated as 30 percent disabling for severe 
conditions, evidenced by diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress;  as 10 percent disabling for moderate symptoms, 
manifested by frequent episodes of bowel disturbance with 
abdominal distress;  and noncompensably disabling (zero 
percent) for mild symptoms, manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  38 C.F.R. § 4.114, DC 7319 (1998). 

Analysis

The evidence of record shows that the veteran has had two 
episodes of diverticulitis, once during service in 1988, and 
once in 1996.  At the most recent evaluation for the 
condition, in November 1997, he described the symptoms 
associated with this service-connected condition as some 
recurrent mid-abdominal pain which lasted about one week 
prior to resolving spontaneously.  He reported that these 
symptoms occurred approximately once every two months.  

At his video conference hearing, he testified that the 
episodes occurred approximately three to six times during a 
three month period, and that they are sometimes associated 
with his eating too much popcorn or other food which he is to 
avoid.  He described the symptoms of a severe attack as being 
constipation followed by diarrhea and bloody stools.  This 
would be associated with sharp throbbing pain in the mid-
abdominal area.  He attributed a loss of weight to the 
condition and recent frequent attacks.  According to the 
veteran, the symptoms last approximately five to six days, 
and he is usually able to control them with dietary changes, 
though he also uses over-the-counter medication.

As noted above, Diagnostic Code 7327 calls for diverticulitis 
to be rated as irritable bowel syndrome, peritoneal adhesions 
or ulcerative colitis, depending on the predominant 
disability picture.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board finds that the 
criteria for irritable colon syndrome most accurately reflect 
the disability picture presented by the veterans service-
connected diverticulitis.  Upon evaluation of the veterans 
complaints and the criteria for irritable colon syndrome, 
peritoneal adhesions and ulcerative colitis, as set forth 
above, the Board finds that the disability picture described 
by the veteran does not include any of the primary symptoms 
required by the rating criteria for peritoneal adhesions.  
Likewise, the veteran does not exhibit symptomatology 
associated with the diagnostic code for ulcerative colitis.  
The Board notes that the veteran attributes weight loss to 
his condition, however there is no evidence that he has 
experienced malnutrition or anemia associate therewith.  The 
Board finds that his symptoms are adequately addressed in the 
criteria for irritable colon syndrome.  Therefore, the Board 
finds DC 7319 to be the most appropriate diagnostic code for 
rating the veterans service-connected diverticulitis.

Based on the medical evidence and the veterans testimony, 
the Board finds that an increased rating to 10 percent is 
warranted pursuant to 38 C.F.R. § 4.114, DC 7319.  The 
veterans reported diarrhea and constipation, abdominal 
cramping and regular requirement of dietary precautions and 
use of over-the-counter medication is indicative of 
moderate symptoms, manifested by frequent episodes of bowel 
disturbance with abdominal distress.  His report of 
symptoms is not contradicted by any medical evidence in the 
record.  The Board finds that a higher evaluation of 30 
percent is not in order, as the frequency of reported 
episodes is once or twice per month, which does not equate to 
more or less constant abdominal distress, as required 
under Diagnostic Code 7319.  Though the veteran has been 
informed that future surgery may be in order, the current 
medical evidence does not support a disability rating in 
excess of 10 percent.

With respect to the veterans reported recent loss of 60 
pounds, the Board finds that there is no medical evidence of 
record upon which to consider this reported weight loss as a 
symptom of the veterans service-connected diverticulitis.

Extraschedular Evaluation

As noted above, where the RO has addressed the issue of 
entitlement to an extraschedular evaluation, the Board is 
required to evaluate that determination.  See Floyd, 9 Vet. 
App. at 95.  In the case of the veterans diverticulitis, the 
RO addressed the issue in its June 1998 supplemental 
statement of the case, finding that no extraschedular 
evaluation was in order.  With respect to service-connected 
diverticulitis, the veteran has testified that he experiences 
stomach pains and constipation and diarrhea, and the evidence 
shows that he was hospitalized once in 1996 for the 
condition, however, the Board finds that there is no evidence 
of record to show that these symptoms effect his 
employability in ways not contemplated by the 10 percent 
disability evaluation now established under the Rating 
Schedule.  Furthermore, there is no evidence to indicate that 
the diverticulitis condition affects his earning capacity by 
requiring frequent hospitalizations.  Thus, the Board finds 
that in this case, the disability picture is not so 
exceptional or unusual so as to warrant an evaluation on an 
extraschedular basis.  It has not been shown that the 
veteran's diverticulitis has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b).

Right foot hammertoes

Factual Background

The veterans service medical records show that in February 
1988, the veteran complained of pain from his fourth left toe 
to above the knee.  On evaluation, bilateral hammer toes were 
identified, left greater than right.  Though surgical records 
are not of record, service medical records show that 
arthroplasty (hammer toe correction) of the second and third 
toes of the left foot was completed in January 1990 
indicated.  Follow-up evaluation notes from November 1990 
showed expected results with no complications and no 
necessary follow-up.  Service medical records also show 
numerous episodes of complaint of foot and ankle pain.  
However, the record does not indicate that those complaints 
were attributed to the hammer toe condition.

At his July 1994 VA examination, the veteran reported 
occasional pain in the right leg extending from the fourth 
toe up to the knee.  He reported undergoing hammertoe surgery 
on the left foot in 1990 or 1991.  Second degree flat foot 
with moderate eversion of both feet, with rolling onto the 
ankles was also reported.  He complained of constant pain in 
his ankles and feet.  On physical examination, the examiner 
noted a rather marked toe-out gait, and the veterans being 
able to put his heels together and make a straight line with 
his feet, that is he demonstrated 90 degrees of external 
rotation with each foot.  Heel and toe walking and deep knee 
bending was accomplished satisfactorily.  Bilateral flat 
feet, worse on the right, with moderate degree of eversion of 
the right foot with rolling in of the right ankle was 
assessed.  The examiner noted some stiffness of the proximal 
interphalangeal joints of the second, third and fourth toes 
on the left foot, the result of the hammer toe surgery.  The 
examiner did not state a current diagnosis with respect to 
the veterans toes.

In the rating determination of September 1994, the RO granted 
service connection for hammer toes of the right foot 
establishing a zero percent disability evaluation. 

In a statement submitted in December 1994, the veteran stated 
that he had constant pain in both feet and both ankles, that 
the pain worsened with prolonged standing. 

At his November 1995 personal hearing at the RO, the veteran 
testified that he experienced constant pain in the second and 
third toes of the right foot.  He testified that his second 
toe was essentially frozen stiff, that it did not bend 
down because it was fused.  The toe could be maneuvered 
manually, he testified, but could not go down all the 
way.  He testified that the only right foot hammertoe 
surgery he underwent was during service.

In February 1996, the veteran underwent another VA orthopedic 
examination, at which time it was noted that the veteran had 
normal appearing toes on both feet, though perhaps without 
full range of motion.  The examiner identified a history of 
hammertoes on the right foot, and noted that the veteran 
reported hammertoes on both feet.  Hammertoes were described 
as corrected surgically with a very good surgical 
correction.  The veteran reported pain in the ankles when 
walking, though the examiner did not relate this to the 
hammertoe condition. 

At his September 1998 Board video conference, the veteran 
testified that though he underwent surgery for his toes, he 
still experienced stiffness and achiness in his toes, 
reporting that they were sore most of the time, with 
occasional sharp pain.  He testified that on flare-up, the 
condition caused difficulty walking, with a pain level of 7 
on a scale of 1 to 10;  this occurred approximately once or 
twice per week.  He testified that there was not a great 
difference in his symptoms depending on whether he is 
standing or sitting, and that they hurt when he walks after 
sitting for a while.  He obtained relief by raising his feet 
up and taking a hot bath, or with Motrin.  He testified he 
was able to perform his part-time job as a community police 
officer despite the foot pain.  He testified that he wore 
Rockport® shoes, but did not wear any other special shoes.

Relevant Law and Regulations

According to the applicable regulations, hammertoes are rated 
as 10 percent disabling where all toes are involved 
unilaterally, without clawfoot.  A noncompensable evaluation 
is established for single toes.  38 C.F.R. § 4.71a, DC 5282 
(1997). 

Other foot injuries are evaluated as 30 percent disabling 
where severe, 20 percent disabling where moderately severe, 
and 10 percent disabling where moderate.  Injuries resulting 
in actual loss of the use of the foot are rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, DC 5284.

Analysis

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Butts, 5 Vet. App. at 538;  Pernorio, 2 Vet. App. at 629; and 
Tedeschi, 7 Vet. App. at 414.  The Board finds that the 
Rating Schedule provides a rating specifically for hammer toe 
conditions, and that the use of an alternative rating 
criteria for other injuries to the foot is not necessary.  

With respect to the veterans right foot hammertoe condition, 
the Board notes that the veteran has complained of continuous 
pain with flare-ups approximately once or twice per week.  
Upon examination, surgical repair of hammertoes was noted to 
have been very good, with no visible hammertoe condition 
evident.  The veteran reported pain in his second and third 
toes only.  He has not alleged that all of his toes on the 
right foot are affected by the post-surgical condition.  As 
the regulations provide for a noncompensable evaluation where 
single toes are involved, and only provide for a 10 percent 
evaluation where all of the toes are involved (unilaterally), 
the Board finds that a noncompensable evaluation is 
appropriate in this instance.  See 38 C.F.R. § 4.71, DC 5282.  
The benefit of the doubt is not for application, as the 
veterans current condition does not meet the criteria for a 
compensable evaluation.

Extraschedular Evaluation

As noted above, where the RO has addressed the issue of 
entitlement to an extraschedular evaluation, the Board is 
required to evaluate that determination.  See Floyd, 9 Vet. 
App. at 95.  In the case of the veterans right foot 
hammertoe condition, the RO addressed the issue in its June 
1998 supplemental statement of the case, finding that no 
extraschedular evaluation was in order.  With respect to 
service-connected hammertoe condition, the veteran has 
testified that he experiences right toe and foot pain 
approximately once or twice per week, without any 
interruption of his ability to perform his duties as a part-
time police department employee.  The Board finds that there 
is no evidence of record to show that his foot pain effects 
his employability in ways not contemplated by the criteria 
established under the Rating Schedule.  Furthermore, there is 
no evidence to indicate that the hammertoe condition affects 
his earning capacity by requiring frequent hospitalizations.  
Thus, the Board finds that in this case, the disability 
picture is not so exceptional or unusual so as to warrant an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's hammertoe condition has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b). 

The claim of entitlement to a compensable evaluation for 
right foot hammertoes is accordingly denied.


ORDER

Service connection for a low back condition is granted.

Service connection for a right eye condition is granted.

Entitlement to a 30 percent evaluation for sinusitis is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a 10 percent evaluation for diverticulitis is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a compensable evaluation for right foot 
hammertoes is denied.



REMAND

Service connection for an acquired psychiatric disorder

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disability, to include PTSD and 
depression/dysthymia.  The Board finds that further 
development of the evidence is required prior to further 
consideration by the Board.  Specifically, the Board notes 
that the veterans service medical records show that he was 
treated during service for depression, and that he has 
repeatedly stated that he has been treated at the VA a the 
Lawton, Oklahoma Clinic with group therapy for PTSD.  The RO 
must seek to obtain the pertinent records relating to this 
treatment.  Furthermore, the Board notes that the veteran has 
referred to a diagnosis of PTSD which was provided by a Dr. 
F. at the VAMC in Oklahoma City, Oklahoma.  Evidence 
pertaining to such a diagnosis or evaluation is not of 
record, and should be pursued by the RO, pursuant to the ROs 
duty to assist the veteran in obtaining medical treatment 
records which are in the constructive possession of the VA, 
such as records from VA institutions.  See Bell v. Derwinski, 
2 Vet. App. 611, 612 (1992).

Service connection for residuals of a left middle finger 
injury

The evidence of record shows that the veteran incurred a 
severe burn to his left hand when he was a child.  The 
existence of residual scarring to his left hands and fingers 
with some limitation of function is noted in the veterans 
service medical records prior to his entrance into service, 
as are surgical procedures to repair the scarring and 
residual limitation of motion of the ring and middle fingers 
of the left hand.  The veteran contends that this in-service 
ameliorative surgery caused additional disability to his left 
middle finger, in that he now experiences a loss of sensation 
in the digit.  Service medical records also show the 
incurrence of a crushing injury which resulted in a 
laceration to the left middle finger in May 1985.  The 
veteran has also contended that he currently has a disability 
of the left middle finger as a result of a crushing injury to 
the left middle finger which he incurred during service.  VA 
examination reports have shown the existence of residual 
scarring from childhood burns, evidence of reparative surgery 
with skin graft on the ring finger, overcorrection of a 
deformity of the distal joint of the left middle finger, with 
approximately 10 degrees of excess extension in the distal 
interphalangeal joint, and a non-disabling deformity of the 
distal interphalangeal joint, attributed to the crushing 
laceration of 1985.

The Board finds that additional medical evidence pertaining 
to any current disability of the left middle finger and the 
likely etiology of any such disability would be helpful.  The 
evidence is not clear as to whether there is any loss of 
sensation in the tip of the left middle finger, as the 
veteran contends, and, if so, whether that loss of sensation 
is the result of the pre-service burn, the in-service 
ameliorative surgery, or the crushing injury.  Furthermore, 
the Board finds that more evidence with respect to the excess 
extension of the distal interphalangeal joint, and an opinion 
as to the likely cause of the current condition would be 
helpful in deciding the veterans claim of entitlement to 
service connection.  Therefore, the issue is remanded to the 
RO for further development as provided below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment for any 
psychiatric disorder and for his left 
middle finger, since his discharge from 
service in June 1993.  After securing any 
necessary releases, the RO should obtain 
the copies of all treatment records 
referred to by the veteran which have not 
been previously obtained.  The RO should 
specifically attempt to obtain records 
pertaining to the veteran from the VA 
Veteran Center and the VA Clinic in 
Lawton, Oklahoma, and from the VA Medical 
Centers in Oklahoma City, Oklahoma and in 
Dallas, Texas.  All available records 
should be associated with the claims 
folder, and any attempt to obtain these 
records should be specifically 
documented.

2.  When the above has been completed to 
the extent possible, the RO should 
evaluate the evidence of record and 
consider whether any further development 
of the veterans claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include both 
PTSD and depression, is in order.  If in 
the discretion of the RO, further 
development is necessary, the RO should 
pursue further development, to include, 
if necessary, verification of the 
veterans claimed stressors and/or a 
comprehensive VA psychiatric evaluation.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of any current left middle 
finger disability.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All indicated tests are to 
be performed.

The examiner should state a current 
diagnosis for the veterans left middle 
finger, if appropriate, to include 
reference to the veterans claimed loss 
of sensitivity in the finger tip.  The 
examiner should state an opinion as to 
whether any current condition is likely 
the result of ameliorative surgery 
performed on the finger during service, 
whether it is likely the result of burns 
to the finger which occurred prior to 
service, or whether any current 
disability is the result of the in-
service crushing laceration injury which 
is reported in the veterans service 
medical records.

The report of the examination should be 
associated with the veterans claims 
folder.

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for acquired psychiatric 
disorder and for residuals of a left 
middle finger injury.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

  The Board notes that in September 1994, the RO issued a rating decision which denied entitlement to 
service connection for the above conditions, and that the veteran filed a Notice of Disagreement as to these 
and others issues.  However, the veteran failed to submit a timely substantive appeal to perfect his appeal.  
Therefore, the ROs September 1994 rating action is not before the Board on appeal.
- 2 -
